Simon, J.
The defendants’ counsel, in his petition for a rehearing, urges that the case of Debaillon v. Ponsony (5 Mart. N. S. 43), to which reference is made in our judgment, is not at all applicable to the present; and he says that our opinion is erroneous, and that the error we have fallen into, is, in not drawing the distinction between property capable of being mortgaged and personal property.
On referring to the affidavit taken by his client for obtaining a writ of sequestration against the steamboat A ngora, we see that the -only cause for which the order was claimed, is, that said steamer and owner are justly indebted to the applicants in the sum of $438 75 due for goods, &c,,for the payment of which they have a privilege on said boat, which they pray may- be sequestered.
Now, by the terms of art. 276 of the Code of Practice, it is required that a plaintiff, who wishes to obtain an order of seques*156tration, in any one of the eases above enumerated, must annex to his petition, an affidavit setting forth the cause for ivhich he claims such order, &c.; and we have said in our judgment, that it is not the privilege that gives the right to sequester property, but the circumstance which prompts, or causes the creditor to apply for the writ, in order to preserve the property during the pendency of the action; and that such circumstance, or cause must be explicitly set forth in the affidavit.
By referring to art. 276, which contains the enumeration of the cases alluded to in art. 276, we find, that previous to the laws of 1826 and 1839, a writ of sequestration might be obtained in six different cases, and for six different causes. For instance: under sec. 2, when one sues for the possession of moveable property or of a slave, he may obtain the same to be sequestered, when he fears that the party having possession may ill treat the slave, or send either the slave, or the property in dispute out of the jurisdiction of the court, during the pendency of the suit. The latter part of this law, shows the cause that must be set forth in the affidavit of the applicant, and it is clear that the writ could not be ordered without showing the existence of such cause. Under sec. 6, a creditor by special mortgage has the power of sequestering the mortgaged property, when he apprehends that it will be removed out of the State before he can have the benefit of his mortgage, and will make oath to the facts which induce his apprehension; and it is obvious that the existence of the special mortgage shown by the oath of the party, would not, in such case, be a sufficient cause for obtaining the issuing of the writ. Thus, the right upon which the action is based, is clearly made distinct from the cause for which the property upon which it is to be exercised is sought to be sequestered; and we have said in our judgment that, as under the law of 1826, when a plaintiff has a lien or privilege upon property, he may obtain a writ of sequestration of such property, on complying with the requisites of the law, we thought that such requisites, on the authority of the case of Debaillon v. Ponsony, where the question was fully investigated as to a general and tacit mortgage, and not, as the counsel says, with regard to a special one, ought to be the same as those required for obtaining the order on a special mort*157gage. In tbe case cited, and said to be inapplicable, Debaillon did not sue as special mortgagee; he sued under thé law of 1826, as having a lien on the property ; and, if a distinction is to be made between property capable of being mortgaged, and personal property, a distinction which is not made in the law, it seems to us that the legal requisites of sec. 6 of art. 275 would apply with greater force to personal property, which is more susceptible of being removed out of the State before the creditor can have the benefit of his privilege. The law of 1826, provides for two cases, a lien (such as a general mortgage), and a privilege; and by a law of 1889, sec. 6 (Acts of 1839, p. 164), it is provided that, in addition to the cases mentioned in art. 275, a sequestration may he ordered in all cases, when one party fears that the other will conceal, part with, or dispose of the moveable, or slave in his possession, during the pendency of the suit, on complying with the requisitions of the law. Thus again, it is made necessary to show a circumstance, or fact beyond the simple right of action, to obtain the sequestration of the property. The cause for which the writ is claimed must be stated in the oath of the party who claims it; and to say that a creditor, on simply swearing to the existence of his privilege on the property, without any cause, would be entitled to deprive his adversary of the use and possession of his property, and that, in all cases of alleged privilege, the oath of the party who seeks to enforce it, establishing that the right exists, without any other cause shown, would be sufficient to take the property from its legal owner at the very inception of the suit, would be too monstrous and preposterous a doctrine to be for a moment countenanced by us, or by any other tribunal. Here again, no cause whatever was shown, except the right of action. The Commercial Court and the District Court were both of opinion that the affidavit was insufficient; and notwithstanding the attention we have bestowed on the counsel’s reasons and authorities, on which we have been called on to grant a re-hearing, we have been unable, after the most mature deliberation and a thorough re-examination of the question, to come to any other conclusion. His client should have brought himself at least within the requisites of the law of 1839, if he could not do it according to the law of 1826, *158in connexion, as it clearly is, with sec. 6 of art. 275; and not having done so, he had no right to claim the issuing of the writ, which, having been illegally sued out, was very properly set aside; and he must bear the consequences of his illegal act.
In the cases cited from 3 La. 274, 14 lb. 266, 351 and 536, 17 lb. 209, and 1 Rob. 531, in which the sufficiency of the affidavits was in question, this court invariably considered that it was necessary that a valid cause should be sworn to by the party applying for the writ, and that he should state the facts upon which such cause was founded, according to the laws governing the cases respectively. In the case of Erwin v. Jones (5 La. 344), it was held that the creditor is required to make oath of the facts which induce him to apply for the writ, and that such writ will not be issued where the affidavit states only that the plaintiff has a lien on the property in the defendant’s hands. And in the case of the Ohio Insurance Company v. Edmondson et al. (5 La. 295), so much relied on as a case in point, and to the record of which we have been referred, the steamboat Walter Scott was sequestered, on the affidavit of the plaintiffs not simply that they had a privilege on the boat, but that said boat was on the eve of leaving the jurisdiction of the court, and that said plaintiffs were apprehensive of losing the amount they claimed, should said boat' depart previous to their demand being satisfied. This was deemed to be sufficient, as a good and legal cause was shown, substantially amounting to that pointed out in art. 275, sec. 6, and the sequestration was maintained, although it had been pray ed for in an amended or supplemental petition, referring to the original petition to which the affidavit was annexed.
In conclusion, let it be well understood that the party who prays for a writ of sequestration of his adversary’s property, in order to preserve it during the pendency of the action and give effect to the suit which he has brought, or intends to institute against him, must bring himself within any one of the cases provided for by law; and that such writ, in its nature vexatious and extraordinary, ought not to be issued, unless, according to art. 276 of the Code of Practice, his affidavit sets forth the cause *159for which he claims the order, as pointed out by the laws applicable to such different cases respectively.
The re-hearing is, therefore, refused.